October31, 1972


hon. Wilson E. Speit, Director
Texas Department of Public Safety
5805 N. Lamar Blvd., Box 4087
Austin, Texas 78773
                               Opinion No. M-1251
                               Re: Whether third parties'
                                   requests for the results of
                                   chemical tests taken of
                                   alleged offenderscharged
                                   with operatinga motor vehicle
                                   while under the minfluence'
                                   are authorizedto be honored
                                   by the Public Safety Depart-
Dear Sir2                          ment or investigatingofficer?
    Tour request for an opinion of this office      states:
              Y%ere are occasions when an officer of the
            Departmentof Public Safety, in the process
            of investigatingan accident, is able, with
            the consent of the individual, to obtain
            from such individual a sample of his blood
            for chemical analysis for the purpose of
            determiningits alcoholic content. After
            the blood has been analyzed, the report of
            the analysis is secured and used primarily
            for the purpose of prosecuting for an offense
            relating to operating a~motor vehicle on the
            highway while under the influence. [sic]
              "Often a third party, such as an insurance
            company or retail credit association,will
            request of either the Department or the
            investigatingofficer the results of the
            chemical test. We would .liketo know if
            either the Departmentor the officer may,
            or is obligated to furnish these test results
            to such parties."
Bon. Wilson E. Speir,   Page 2,      (M-1251)


     you state that the analysis is secured as part of the
Department'sariminal investigativeactivities,directed toward
possible use by the district attorney in prosecutionfor a
criminal offense. As such it is part of a criminal investigation
file, and not open for general public inspection. The common
law has traditionallyheld that such files are not public records,
and may be kept secret,  Although there is no Texas case on point,
there is likewise no Texas statute altering the common law rule,
except on accident reports. Article 67016, V.C.S. The Florida
Supreme Court in Lee v. Beach Pub. Co., 173 So. 440, 442 (1937)
stated the rule as followsr
             "The appellantcontends that there are certain
          records in the police department of a city which
          ,mustbe kept secret and free from common inspection
          as a matter of public policy. This is true. The
          rule as stated in 23 R.C.L. 161, is as followsr
             "The right of inspectiondoes not extend
          to all public records or documents, for public
          policy demands that some of them, although of
          a public nature, must be kept secret and free
          from common inspection,such for example as
          diplomatic correspondenceand letters and
          despatches [sic] in the detective police
          service or otherwise relating to the appre-
          hension-andprosecutionof criminals."
As more recently stated in Whittle v. Munshower, 155 A.2d 670,
672 (Md.App. 19601, cert. den. 362 U.S..981:
             'In the absence of statutory requirement,it is
          generally held that police records are confidential.
          See 45 Am.Jur., Records and Recording Laws, 526,
          p. 433.'
In accord% Moore v. Bd. of Freeholdersof Mercer Coun
A.2d 748 (N.

Act recognized and preservedthe common law rule An its
statutory scheme, which exempted from regulation@riderthe
act "investigatoryfiles compiled for law enforcementpurposes
except to the extent availableby law to a party other thank
an agency," 5 U.S.C. 8552(b)(7).



                            -6122-
Hon. Wilson E. Speir, Page 3,     (M-1251)


     Since Texas has no statute requiring public access to
the contents of criminal investigatoryfiles, the Department
is not requiredto disclose the results of chemical blood tests
to third persons. On the other hand, since such test results
are part of such investigatoryfiles, voluntary disclosure
by the Departmentor one of its officers should be governed
by the same considerationsand regulationsgoverning voluntary
disclosureof the contents of any other criminal investigatory
file. See Attorney General Opinion No. M-1172 (1972). If such
decisions are reserved for the Director, or the District
Attorney, such should be the rule here, as well, absent a
special regulationto the contrary.
                       SUMMARY
            The Department of Public Safety is not
         required to disclose to third parties the
         results of chemical tests taken of alleged
         offenders charged with operating a motor
         vehicle while intoxicated.
            Voluntary disclosure of such information
         to third parties should rest on the same
         considerationsas disclosure of the contents
         of other criminal investi




                                      General of Texas
Prepared by Lang A. Baker
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
John Banks
Ben Harrison
Bob Lattimore
Wax Hamilton